 Case 1:16-cv-09517-LAK-KHP Document 290-3 Filed 12/27/19 Page 1 of 1


                                                  Page 182                                                       Page 184
 1                   W. EBER                               1                      W. EBER
 2      Q Under the terms of the will if Lester had        2          A At the time I wasn't sure.
 3   died in 2016 who would have gotten control of Eber    3          Q So did you ever tell the bank that you had
 4   Brothers and Co. Inc. stock?                          4      found the stock book?
 5      A It's irrelevant.                                 5          A Basically what I said was I would look for
 6      Q Is it irrelevant when you're determining         6      it. I think it was like in June and then I said I
 7   the interpretation of what the intent of the will     7      would look for it over Fourth of July weekend and I
 8   was?                                                  8      never heard back from the bank and then it was like
 9          MR. RAMSEY: Form.                              9      in a black hole. No one said anything back to me.
10      A The intent of the will, it's right in           10          Q So you were waiting for the bank to tell
11   there that says Lester while he is living is running 11      you, yes, please look for it?
12   the company.                                         12          A Right, but it's really irrelevant because
13      Q It doesn't say that.                            13      it wouldn't be -- well, whatever.
14      A It says Lester's running the company.           14          Q Why do you say it's irrelevant?
15          MR. RAMSEY: We're going to take five          15          A Because we have the stock books. We have
16      minutes here.                                     16      them.
17          VIDEOGRAPHER: The time is 15:52. We are 17                Q Okay. Had you told your lawyer that you
18      off the record.                                   18      did not have the stock book?
19          VIDEOGRAPHER: The time is 15:57. We are 19                    MR. RAMSEY: Form. Stop. Communications
20      on the record.                                    20          with your counsel.
21      Q As secretary of Eber Brothers and Co. Inc.      21              MR. BROOK: Not when he disclosed it.
22   you are in control of the stock book and ledger for  22      Let's look at this here. This is Exhibit 40
23   the company; correct?                                23      previously marked. It's an email from Jim Pazzona
24      A Correct.                                        24      to a lawyer for CNB stating, "Dear Melissa, I trust
25      Q Where is that located?                          25      you received my voicemail of yesterday afternoon
                                                  Page 183                                                       Page 185
 1                  W. EBER                                   1                   W. EBER
 2      Q Where in Rochester?                                 2   regarding your inquiry as to the corporate stock
 3      A 95 Allens Creek Road.                               3   book of Eber Brothers and Co. Inc. I am fairly
 4      Q How long has it been at that location for?          4   confident that they do not have it, however to be
 5      A Since we moved. The company moved from              5   sure Wendy will be in Rochester over the Fourth of
 6   155 Paragon Drive.                                       6   July weekend and will double check."
 7      Q Okay, and was it in Lester Eber's personal          7       A Yes. This is incorrect.
 8   office or in another part of the office space there?     8       Q What about this is incorrect?
 9      A I'm not exactly sure where. It probably             9       A That -- I didn't say I'm confident that
10   was between the two. It might have been in his          10   they don't have it. I didn't -- I said I would look
11   personal office. They're connected.                     11   for it is what I said. I don't necessarily know
12      Q Did you have some difficulty in locating           12   where it is. I will go look for it. I'm going to
13   that stock ledger in about mid '17?                     13   be up there Fourth of July weekend and then I didn't
14          MR. RAMSEY: Form.                                14   here anything.
15      A We were, um -- I told the bank or what we          15       Q So you're saying you did not authorize
16   basically said -- I wasn't exactly sure where it was    16   your lawyer to tell CNB that he was confident that
17   and I was going up to Rochester over Fourth of July     17   you didn't have the stock book?
18   and I said I would look for it then.                    18       A No, I didn't say that. I just said this
19      Q Why did you tell them that you would look          19   is incorrect.
20   for the stock book? What was the reason for the         20       Q So you did authorize him to --
21   inquiry.                                                21           MR. RAMSEY: No. This is not a waiver of
22      A The bank had requested.                            22       privilege here. Whatever he said, he said.
23      Q What was your understanding as to what the         23       But that doesn't mean a waive of any privilege.
24   bank wanted to do with the stock book?                  24       She's saying that this is inaccurate.
25          MR. RAMSEY: Form.                                25       Q Now, was this email here forwarded to you?

                                                                                                47 (Pages 182 - 185)
                                           Veritext Legal Solutions
212-267-6868                                 www.veritext.com                                           516-608-2400
